Name: 80/69/EEC: Council Decision of 21 January 1980 appointing an alternate member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-26

 Avis juridique important|31980D006980/69/EEC: Council Decision of 21 January 1980 appointing an alternate member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 020 , 26/01/1980 P. 0049****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 21 JANUARY 1980 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 80/69/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 14 OCTOBER 1981 , WHEREAS A SEAT AS ALTERNATE MEMBER OF THE ABOVE COMMITTEE IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MRS LAMBERT-BEAUFILS , NOTIFIED TO THE COUNCIL ON 22 OCTOBER 1979 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 8 JANUARY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MISS LILIANE DEKEYSER IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS IN PLACE OF MRS LAMBERT-BEAUFILS FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 21 JANUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA